LEHMAN, J.
The landlord has obtained a final order in summary proceedings after an inquest. When the case was called on the *664day calendar, a clerk of the tenant’s attorney presented an affidavit that the attorney was about to argue a cause upon the day calendar of the Appellate Division to be called on the same day at 10 a. m. Nevertheless the case was sent to a part for trial and an inquest taken. Thereafter the tenant moved to open his default, and appeals from the order denying the motion.
[1] The rules of the Supreme' Court and the City Court require that under the circumstances disclosed the cause should be passed for the day. Even if the rules of the Municipal Court have no such provision, it would appear that the discretion of the justice denying the motion was wrongly exercised. The order should therefore be reversed, and the motion granted.
[2] This court has repeatedly been forced to announce that it will receive no briefs that do not confine themselves to the issues raised on the appeal. Every brief in which a disappointed attorney vents his ill humor by personal criticism of the justice from whose decision he appeals should be su'mmarily stricken from the files of this court. The attorney for the appellant has seriously infringed this rule, and deprived himself of the right to ask any favors of this court. His brief is therefdre ordered stricken from the files, and, since the award of costs on this appeal lies in the discretion of the court, the order is reversed, without costs, and his motion granted, without costs.
Order reversed, without costs, and motion granted, without costs. All concur.